Citation Nr: 0505855	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-07 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The veteran had active military service from August 1958 to 
August 1961.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a July 2001 rating decision.  
The veteran filed a notice of disagreement (NOD) in March 
2002, and the RO issued a statement of the case (SOC) in May 
2002.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in June 2002.  

The Board notes that in a VA Form 9, received by the RO on 
June 11, 2002, the veteran checked the box requesting a 
Travel Board hearing before a member of the Board (Veterans 
Law Judge).  The veteran subsequently submitted to the RO a 
second VA Form 9, received on June 20, 2002, in which he 
checked the box indicating that he did not wish a Travel 
Board hearing.  As such, the Board interprets the second VA 
Form 9 as a withdrawal of the request for a Travel Board 
hearing.  

Thereafter, the veteran's appeal was forwarded to the Board, 
which determined further evidentiary development was 
warranted in this case, and undertook such development in 
January 2003 pursuant to the version of 38 C.F.R. § 
19.9(a)(2) (2002) and Board procedures then in effect.  

In November 2003, in light of the Federal Circuit's decision 
in Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003), the 
Board remanded this matter to the RO for accomplishment of 
those actions not completed through the Board's original 
development.  After completing the requested actions, the RO 
continued the denial of the veteran's claim (as reflected in 
the December 2004 Supplemental SOC (SSOC)), and transferred 
the claims file back to the Board later in December 2004.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted 
even though such action will, regrettably, further delay a 
final decision on the claim.  

The record reflects that in September 2004, the veteran 
submitted to the RO medical records, dated in September 2004, 
from the VA Medical Center (VAMC) in Erie, Pennsylvania.  
Thereafter, the RO forwarded the medical records to the 
Appeals Management Center (AMC) in Washington, D.C.  The AMC 
received these medical records in October 2004.  After the 
issuance of the SSOC and return of the claims file to the 
Board in December 2004, the AMC later forwarded the medical 
records to the Board in January 2005.  The Board notes that 
the September 2004 medical records document the veteran's 
treatment for his low back disability; hence, they are 
pertinent to the appeal.  However, they have not been 
considered by the agency of original jurisdiction, even 
though they were received prior to the last adjudication of 
the claim in December 2004.  Under these circumstances, the 
Board has no choice but to remand this matter to the RO for 
consideration of the claim in light of the additional 
evidence received, in the first instance, and for issuance of 
an SSOC reflecting such consideration.  See 38 C.F.R. 
§§ 19.31, 19.37 (2004).

The Board also notes that when it originally developed the 
veteran's claim in January 2003, it requested that all 
pertinent Erie VAMC medical records, dated from September 
2000 to the present, be obtained.  In April 2003, medical 
records from September 2002 to February 2003 were associated 
with the claims file.  There is no indication from the claims 
file that medical records from September 2000 to September 
2002 were requested, or that no records from this timeframe 
exists.  Since a remand is unavoidable for the reason noted 
above, the Board finds that, while the matter is in remand 
status, the RO should request from the Erie VAMC medical 
records dated during the specific time period from September 
2000 to August 2002.  The RO should also request any 
pertinent records from March 2003 to the present.  In 
requesting these records, the RO should follow the procedures 
of 38 C.F.R. § 3.159(c)(2), (c)(3).  The RO should request 
that that facility specify if no records during either or 
both time frame(s) exist(s).

Finally, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should obtain from the Erie 
VAMC all available records of medical 
evaluation and/or treatment for the 
veteran's low back dated during the 
specific period from September 2000 to 
August 2002, and from March 2003 to the 
present, following the procedures set 
forth in 38 C.F.R. § 3.159(c) (2004) as 
regards requesting records from federal 
facilities.  The RO should request that 
that facility specify if no records 
during either or both time frame(s) 
exist(s).  All records and/or responses 
received should be associated with the 
claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence not currently of 
record that pertains to the veteran's 
claim on appeal.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal, in light of all pertinent 
evidence (to include that submitted to 
the Board in January 2005) and legal 
authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for the determination, 
and afford the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 





Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




